423 F.2d 1227
UNITED STATES of Americav.Ralph Louis ZARRA, Appellant.
No. 18001.
United States Court of Appeals, Third Circuit.
Argued April 6, 1970.Decided April 29, 1970.

John B. Mancke Meyers & Desfor, Harrisburg, Pa.  (I. Emanuel Meyers, Harrisburg, Pa., on the brief), for appellant.
Harry A. Nagle, Asst. U.S. Atty., Scranton, Pa., (S. John Cottone, U.S. Atty., Scranton, Pa., on the brief), for appellee.
Before SEITZ, and ALDISERT, Circuit Judges, and LATCHUM, District judge.
OPINION OF THE COURT
PER CURIAM.


1
A jury found appellant guilty of a one-count indictment charging him with aiding and abetting Frederick Delaney Hesse, an officer of the Hershey National Bank, in embezzling funds of the bank in violation of 18 U.S.C. 656 and 2.  The judgment of conviction imposed a sentence of five years with parole at any time under the provisions of 18 U.S.C. 4208(b)(2).  The appellant urges a reversal of his conviction on the grounds that the indictment was fatally defective and that the district court committed several trial errors.


2
All of the issues presnted on this appeal were fully considered by the district court on appellant's post-trial motions and were resolved against the appellant.  United States v. Zarra, 298 F.Supp. 1074 (M.D.Pa.1969).  No useful purpose would be served to add to Chief Judge Sheridan's opinion other than to say that our examination of the record satisfies us that the trial rulings and the charge of the district court did not amount to prejudicial error to the appellant and that the appeal is without merit.


3
The judgment of conviction will be affirmed.